DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190335522 A1 herein Zhang in view of US 20140376466 A1 herein Jeong.
Claim 1, Zhang discloses a method performed by a terminal in a wireless communication system, the method comprising: 
performing a measurement on multiple beams on a serving cell (0003, beam measurements serving cell); 
identifying a beam failure on at least one beam of the multiple beams based on the measurement (0051, serving beam measured and not recovered); 
determining to perform a beam failure recovery on the serving cell in case that a number of the beam failure is equal to or larger than a predetermined value (0031, number of times a physical problem is detected and performing recovery).
Zhang may not explicitly disclose transmitting, to a base station, a random access preamble based on a preconfigured preamble for the beam failure recovery.
Jeong discloses transmitting, to a base station, a random access preamble based on a preconfigured preamble for the beam failure recovery (0088, selection of beams based on channel conditions for transmission of preamble). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to transmit preambles based on channel conditions as taught by Jeong so as to reduce the time it takes to access the network (0005).
Claim 2, Zhang in view of Jeong discloses the method of claim 1. Zhang discloses wherein the determining to perform the beam failure recovery on the serving cell is based on a beam failure detection time (0007). 
Zhang may not explicitly disclose wherein the transmitting the random access preamble is based on a beam failure recovery time.
Jeong discloses wherein the transmitting the random access preamble is based on a beam failure recovery time (0088, selection of beams based on channel conditions for transmission of preamble). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to transmit preambles based on channel conditions as taught by Jeong so as to reduce the time it takes to access the network (0005).

Claim 3, Zhang in view of Jeong discloses the method of claim 1. Zhang discloses wherein the number of the beam failure is associated with a counter, which is initially set to 0, wherein the predetermined value is associated with a number of beam failure events that the terminal triggers beam failure recovery (0031, number of times a physical problem is detected and performing recovery; 0012, count number).

Claim 7, as analyzed with respect to the limitations as discussed in claim 1. Zhang discloses a terminal comprising: a transceiver; and a controller (Fig. 1: 130, 133 and 132).
Claim 8, as analyzed with respect to the limitations as discussed in claim 2.
Claim 9, as analyzed with respect to the limitations as discussed in claim 3.

Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Jeong in view of US 20160353510 A1 herein Chia.
Claim 4, Zhang in view of Jeong discloses the method of claim 3. Zhang discloses counters. Zhang in view of Jeong may not explicitly disclose wherein the number of the beam failure is increased by 1 in case that the beam failure is identified.
Chia discloses wherein the number of the beam failure is increased by 1 in case that the beam failure is identified (0029). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to determine predetermined number of beam failures as taught by Chia so as to resolve frequent intermittent connectivity loss due to smaller coverage area and disassociation (0004).

Claim 10, as analyzed with respect to the limitations as discussed in claim 4.

Claim(s) 5, 6, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Jeong in view of US 20190081688 A1 herein Deenoo.
Claim 5, Zhang in view of Jeong discloses the method of claim 1. Zhang may not explicitly disclose receiving, from the base station, configuration information including a preconfigured preamble, a beam failure detection time, a beam failure recovery time, or a predetermined value for the beam failure recovery.
Deenoo discloses receiving, from the base station, configuration information including a preconfigured preamble, a beam failure detection time, a beam failure recovery time, or a predetermined value for the beam failure recovery (0140, preamble information transmitted to MS). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include preambles as taught by Deenoo so as to increase monitoring periods for better candidate beams (0004).

Claim 6, Zhang in view of Jeong discloses the method of claim 1. Zhang discloses signal strengths of beams. Zang may not explicitly disclose wherein the measurement is associated with a reference signal received power (RSRP), and wherein the identifying the beam failure is based on an out-of-synchronization (OOS) or in-synchronization (IS) indication.
Deenoo discloses wherein the measurement is associated with a reference signal received power (RSRP) (0159, BRSRP), and wherein the identifying the beam failure is based on an out-of-synchronization (OOS) or in-synchronization (IS) indication (0159, out of synchronization indications). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include synchronization indications as taught by Deenoo so as to increase monitoring periods for better candidate beams (0004).

Claim 11, as analyzed with respect to the limitations as discussed in claim 5.
Claim 12, as analyzed with respect to the limitations as discussed in claim 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277. The examiner can normally be reached M-F 9:30 am-6:30 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Mehmood B. Khan/           Primary Examiner, Art Unit 2468